 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS (I) SUCH SECURITIES HAVE BEEN
REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, (II)
SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.

 

Issue Date: ______________, 2020Void After: December 31, 2022 

 

AMERICAN BATTERY METALS CORPORATION

 

WARRANT TO PURCHASE COMMON STOCK

 

FOR VALUE RECEIVED, American Battery Metals Corporation, a Nevada corporation
(the “Company”), hereby issues to [________________] (the “Holder”) this Warrant
(the “Warrant ”) to purchase [________________] (X,000) shares (each such share
as from time to time adjusted as hereinafter provided being a “Warrant Share”
and all such shares being the “Warrant Shares”) of the Company’s Common Stock
(as defined below) at the Exercise Price (as defined below), as adjusted from
time to time as provided herein during the Exercise Period (as defined below),
all subject to the following terms and conditions. This Warrant is issued to
Holder according to that certain Subscription Agreement between the Company and
the Holder dated as of the date above.

 

1.Definitions.  For purposes of this Warrant the following terms shall have the
following meanings: 

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed;

 

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company;

 

“Exercise Price” means $0.25 per share of Common Stock, subject to adjustment as
provided herein;

 

“Expiration Date” means the earlier of (i) December 31, 2022 or (ii) the
Redemption Date as defined in Section 3; and

 

“Trading Day” means a day on which there is trading or quoting for any security
on the stock market.

 

2.Duration and Exercise of Warrants. 

 

(a)Exercise Period. The Holder may exercise this Warrant in whole or in part on
any Business Day on or before 5:00 P.M., New York Time, on the Expiration Date
(the “Exercise Period”). 

 

(b)Exercise Procedures. 

 

(i)While this Warrant remains outstanding and exercisable in accordance with
Section 2(a), in addition to the manner set forth in Section 2(b)(ii) below, the
Holder may exercise this Warrant in whole or in part at any time and from time
to time by: 

 

(A)delivery to the Secretary of the Company of a duly executed copy of the
Notice of Exercise attached as Exhibit A; 

 

(B)surrender of this Warrant to the Secretary of the Company at its principal
offices or at such other office or agency as the Company may specify in writing
to the Holder; and 

 

(C)payment of the then-applicable Exercise Price per share multiplied by the
number of shares being purchased upon exercise of the Warrant (such amount, as
calculated at the time of each exercise, the “Aggregate Exercise Price”) made in
the form of cash, or by certified check, bank draft or money order payable in
lawful money of the United States of America or in the form of a Cashless
Exercise to the extent permitted in Section 2(b)(ii) below. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

 

(ii)In addition to the provisions of Section 2(b)(i) above, if at any time while
this Warrant is exercisable a registration statement covering the resale of the
Warrant Shares by the Holder is not effective with the Securities and Exchange
Commission (the “SEC”) and the fair value of one Warrant Share is greater than
the Exercise Price (at the date of calculation set forth below), the Holder may,
in its sole discretion, exercise all or any part of the Warrant in a “cashless”
or “net-issue” exercise (a “Cashless Exercise”) by delivering to the Company (A)
the Notice of Exercise and (B) the original Warrant, pursuant to which the
Holder shall surrender the right to receive upon exercise of this Warrant a
number of Warrant Shares having a value (as determined below) equal to the
Aggregate Exercise Price in which case, the Company shall issue to the Holder
the number of Warrant Shares calculated using the following formula: 

 

 

 

X

=

Y * (A - B)

 

 

 

 

     A

with:

X =

the number of Warrant Shares to be issued to the Holder

 

Y =

the number of Warrant Shares with respect to which the Warrant is being
exercised

 

A = the fair value of one Warrant Share on the date of exercise of this Warrant

 

B = the then-current Exercise Price of the Warrant

 

For purposes of the above calculation, the “fair value” of a Warrant Share as of
any date shall be the result obtained by multiplying (x) the number of shares of
Common Stock into which each Warrant Share is ultimately convertible,
exercisable or exchangeable, by the Market Value of one share of the Common
Stock as of such date. “Market Value” means, as of any date, (a) if the Common
Stock is then listed or quoted on the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market, any other national securities exchange, or any tier of OTC Markets, the
highest closing price per share of the Common Stock for the three (3) Trading
Days prior to such date on the primary eligible market or exchange on which the
Common Stock is then listed or quoted; or (b) if the Common Stock is not
publicly traded as set forth above, the fair market value per share of Common
Stock last determined by the Board of Directors of the Company for purposes of
complying with the requirements of Section 409A of the Internal Revenue Code. So
long as clause (c) is applicable, the Company shall upon request, advise the
Holder in writing of the most recently determined fair market value of the
Common Stock for Section 409A purposes.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood, and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date this Warrant was originally issued.

 

(iii)Upon the exercise of this Warrant in compliance with the provisions of this
Section 2(b), the Company shall promptly issue and cause to be delivered to the
Holder a certificate for the Warrant Shares purchased by the Holder. Each
exercise of this Warrant shall be effective immediately prior to the close of
business on the date (the “Date of Exercise”) that the conditions set forth in
Section 2(b) have been satisfied, as the case may be. On the first Business Day
following the date on which the Company has received each of the Notice of
Exercise and the Aggregate Exercise Price (or notice of a Cashless Exercise in
accordance with Section 2(b)(ii)) (the “Exercise Delivery Documents”), the
Company shall transmit an acknowledgment of receipt of the Exercise Delivery
Documents to the Company’s transfer agent, if other than the Company (the
“Transfer Agent ”). On or before the third (3rd) Business Day following the date
on which the Company has received all of the Exercise Delivery Documents (the
“Share Delivery Date”), the Company shall (X) provided that the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Holder, credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (Y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program or if the Warrant Shares are not eligible for inclusion
therein, issue and dispatch by overnight courier to the address as specified in
the Notice of Exercise, a certificate, registered in the Company’s share
register in the name of the Holder or its designee, for the number of Warrant
Shares to which the Holder is entitled pursuant to such exercise. Upon delivery
of the Exercise Delivery Documents, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date of delivery
of the certificates evidencing such Warrant Shares. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

(c)Partial Exercise.  This Warrant shall be exercisable, either in its entirety
or, from time to time in part, only for the number of Warrant Shares available
for exercise under this Warrant. If this Warrant is exercised and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the actual number of Warrant Shares being acquired upon such exercise, then
the Company shall, as soon as practicable and in no event later than five (5)
Business Days after any such exercise and at its own expense, issue a new
Warrant of like tenor representing the right to purchase the remaining number of
Warrant Shares purchasable hereunder after such exercise. 

 

(d)Fractional Warrant Shares. No fractional Warrant Shares shall be issued upon
exercise of this Warrant. The Company, in lieu of issuing any fractional Warrant
Share, shall round up the number of Warrant Shares issuable to nearest whole
share. 

 

(e)Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 8(f) below. 

 

3.Redemption 

 

(a)Redemption.  Subject to this Section 3, not less than all of the outstanding
Warrants may be redeemed, at the option of the Company, at any time while they
are exercisable and prior to their expiration, at the office of the Company,
upon notice to the Holders of the Warrants, as described in Section 3(b) below,
at the price of $0.001 per Warrant Share (the “Redemption Price”), provided that
the last sales price of the Common Stock reported has been at least $0.50 per
share (subject to adjustment in compliance with Section 5 hereof), on each of
the twenty (20) trading days ending on the third Business Day prior to the date
on which notice of the redemption is given and provided that there is an
effective registration statement covering the shares of Common Stock issuable
upon exercise of the this Warrant available throughout the 30-day Redemption
Period (as defined in Section 3(b) below) or, if not, the Company may effectuate
on behalf of Holder a Cashless Exercise of the Warrant pursuant to subsection
2(b)(ii).  

 

(b)Date Fixed for, and Notice of, Redemption. In the event that the Company
elects to redeem all of the Warrant Shares, the Company shall fix a date for the
redemption (the “Redemption Date”). Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty (30) days
prior to the Redemption Date (such 30-day period, the “Redemption Period”) to
the Holder to be redeemed at its last addresses as it shall appear on the
registration books. Any notice mailed in the manner herein provided shall be
conclusively presumed to have been duly given whether or not the Holder received
such notice.  

 

(c)Exercise after Notice of Redemption. This Warrant may be exercised, for cash
or on a “cashless basis” in accordance with subsection 2(b)(ii) of this Warrant
at any time after notice of redemption shall have been given by the Company
pursuant to Section 3(b) hereof and prior to the Redemption Date. In the event
that the Company determines to require all holders of Warrants to effectuate a
Cashless Exercise, the notice of redemption shall contain the information
necessary to calculate the number of shares of Common Stock to be received upon
exercise of the Warrants, including the fair value (as such term is defined in
subsection 2(b)(ii) hereof) in such case. On and after the Redemption Date, the
record holder of the Warrants shall have no further rights except to receive,
upon surrender of the Warrants, the Redemption Price. 

 

4.Issuance of Warrant Shares. 

 

(a)The Company covenants that all Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
the Holder and except as arising from applicable Federal and State securities
laws. 

 

(b)The Company shall register this Warrant upon records to be maintained by the
Company for that purpose in the name of the record holder of such Warrant from
time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner thereof for the purpose of any exercise thereof,
any distribution to the Holder thereof and for all other purposes. 

 

(c)The Company will not, by amendment of its certificate of incorporation,
by-laws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issuance or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed hereunder by the Company, and will take all actions
consistent with the carrying out of all the provisions of this Warrant. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

 

(d)Payment of Taxes.  The Company will pay all transfer and stock issuance taxes
attributable to the preparation, issuance and delivery of this Warrant and the
Warrant Shares (and replacement Warrants) including, without limitation, all
documentary and stamp taxes; provided, however, that the Company shall not be
required to pay any tax in respect of the transfer of this Warrant, or the
issuance or delivery of certificates for Warrant Shares or other securities in
respect of the Warrant Shares to any person or entity other than to the Holder. 

 

(e)Ownership Limitation. The Company shall not effect any exercise of this
Warrant, and a Holder shall not have the right to exercise any portion of this
Warrant, pursuant to Section 2 or otherwise, to the extent that after giving
effect to such issuance after exercise as set forth on the applicable Notice of
Exercise, the Holder (together with the Holder’s affiliates, and any other
persons acting as a group together with the Holder or any of the Holder’s
affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, non-exercised portion of this Warrant
beneficially owned by the Holder or any of its affiliates and (ii) exercise or
conversion of the unexercised or non-converted portion of any other securities
of the Company (including, without limitation, any other Common Stock
equivalents) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 4(e), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 4(e) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(e), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (A) the Company’s most recent periodic or annual report filed
with the Commission, as the case may be, (B) a more recent public announcement
by the Company or (C) a more recent written notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two (2) Trading Days confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Holder, upon not less than 61
days’ prior notice to the Company, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section 4(e). Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 4(e) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant. 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

 

5.Adjustments of Exercise Price, Number and Type of Warrant Shares. 

 

The Exercise Price and the Warrant Shares issuable upon the exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
certain events described in this Section 5.

 

(a)Subdivision or Combination of Stock. In case the Company shall at any time
during the Exercise Period subdivide (whether by way of stock dividend (other
than as a result of an event provided for in Section 5(b) below), stock split or
otherwise) its outstanding Warrant Shares into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Warrant Shares shall be
proportionately increased, and conversely, in case the outstanding Warrant
Shares shall be combined (whether by way of stock combination, reverse stock
split or otherwise) into a smaller number of shares, the Exercise Price in
effect immediately prior to such combination shall be proportionately increased
and the number of Warrant Shares issuable upon the exercise of this Warrant
shall be proportionately decreased. The Exercise Price and the Warrant Shares
issuable upon the exercise of this Warrant, as so adjusted, shall be readjusted
in the same manner upon the happening of any successive event or events
described in this Section 5(a). 

 

(b)Dividends in Stock, Property, Reclassification. If at any time, or from time
to time, during the Exercise Period, (x) there are changes in the outstanding
Warrant Shares by reason of recapitalization, reclassification or reorganization
of the capital stock of the Company (other than as a result of any event
provided for in Section 5(a) above), or (y) all of the holders of Warrant Shares
shall have received or become entitled to receive, without payment therefore
(other than as a result of any event provided for in Section 5(a) above): 

 

(i)any shares of stock or other securities that are at any time directly or
indirectly convertible into or exchangeable for Warrant Shares, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or 

 

(ii)additional stock or other securities or property (including cash) by way of
spin-off, split-up, reclassification, combination of shares or similar corporate
rearrangement,  

 

then and in each such case, the Exercise Price and the number of Warrant Shares
issuable upon exercise of this Warrant shall be adjusted proportionately, and
the Holder shall, upon the exercise of this Warrant, be entitled to receive, in
addition to the number of shares of Warrant Shares receivable upon exercise of
this Warrant, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to above) that Holder would hold on the date of such exercise had
Holder been the holder of record of such Warrant Shares as of the date on which
such holders of Warrant Shares received or became entitled to receive such
shares or all other additional stock and other securities and property. The
Exercise Price and the Warrant Shares issuable upon the exercise of this
Warrant, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described in this Section 5(c).

 

(c)Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 5, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. 

 

6.Transfers, Exchanges and Replacement of Warrant and Warrant Shares. 

 

(a)Registration of Transfers and Exchanges. Subject to Section 6(c) and 6(d)
below, upon the Holder’s surrender of this Warrant, with a duly executed copy of
the Form of Assignment attached as Exhibit B, to the Secretary of the Company at
its principal offices or at such other office or agency as the Company may
specify in writing to the Holder, the Company shall register in the Company’s
books and records the transfer of all or any portion of this Warrant. Upon such
registration of transfer, the Company shall issue a new Warrant, in
substantially the form of this Warrant, evidencing the acquisition rights
transferred to the transferee and a new Warrant, in similar form, evidencing the
remaining acquisition rights not transferred, to the Holder requesting the
transfer. 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



 

 

(b)Warrant Exchangeable for Different Denominations. The Holder may exchange
this Warrant for a new Warrant or Warrants, in substantially the form of this
Warrant, evidencing in the aggregate the right to purchase the number of Warrant
Shares which may then be purchased hereunder, each of such new Warrants to be
dated the date of such exchange and to represent the right to purchase such
number of Warrant Shares as shall be designated by the Holder. The Holder shall
surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder. 

 

(c)Restrictions on Transfers. This Warrant may not be transferred at any time
unless such transfer is (i) registered under the Securities Act, (ii) made in
accordance with the requirements of Rule 144 of the Securities Act or (iii)
exempt from registration under the Securities Act as evidenced by a written
opinion of legal counsel addressed to the Company that the proposed transfer of
the Warrant may be effected without registration under the Securities Act, which
opinion will be in form and from counsel reasonably satisfactory to the
Company. 

 

(d)Permitted Transfers and Assignments. Notwithstanding any provision to the
contrary in this Section 6, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof)
to the Holder’s Affiliates (as such term is defined under Rule 144 of the
Securities Act) without obtaining the opinion from counsel that may be required
by Section 6(c), provided, that the Holder delivers to the Company and its
counsel certification, documentation, and other assurances reasonably required
by the Company’s counsel to enable the Company’s counsel to render an opinion to
the Company’s Transfer Agent that such transfer does not violate applicable
securities laws. 

 

(e)Mutilated or Missing Warrant Certificate. If this Warrant is mutilated, lost,
stolen or destroyed, upon request by the Holder, the Company will, at its
expense, issue, in exchange for and upon cancellation of the mutilated Warrant,
or in substitution for the lost, stolen or destroyed Warrant, a new Warrant, in
substantially the form of this Warrant, representing the right to acquire the
equivalent number of Warrant Shares; provided, that, the Holder provides the
Company with an affidavit of loss and an indemnity agreement reasonably
satisfactory to the Company. 

 

7.No Stockholder Rights; Restrictive Legend. 

 

(a)No Stockholder Rights. The Holder shall not be entitled to vote or be deemed
the holder of the Warrant Shares or any other securities of the Company that may
at any time be issuable on the exercise hereof, nor shall anything contained
herein be construed to confer upon the holder of this Warrant, as such, the
rights of a stockholder of the Company or the right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or give or withhold consent to any corporate action or to receive notice of
meetings or other actions affecting stockholders (except as provided herein), or
to receive dividends or subscription rights or otherwise (except as provided
herein). 

 

(b)Restrictive Legend. Unless the Company is provided with satisfactory
documentation that the Warrant Shares may be transferred without restriction
(pursuant to Rule 144 or otherwise), each certificate for Warrant Shares issued
upon the exercise of this Warrant, and each certificate for Warrant Shares
issued to any subsequent transferee of any such certificate, shall be stamped or
otherwise imprinted with a legend in substantially the following form: 

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS
(I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT
OF 1933, AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR
(III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.”

 

8.Miscellaneous.   

 

(a)Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party notified, (b) when sent by confirmed email or
facsimile if sent during normal business hours of the recipient, if not, then on
the next Business Day, (c) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address, email or facsimile number provided in connection
herewith, and to the Holder at the address, email or facsimile number provided
for such Holder executed in connection herewith, or to such other address as the
Company or the Holder shall have furnished in writing in accordance with the
provisions of this Section. 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



 

 

(b)Severability. If a court of competent jurisdiction holds any provision of
this Warrant invalid or unenforceable, the other provisions of this Warrant will
remain in full force and effect. Any provision of this Warrant held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. 

 

(c)Binding Effect. This Warrant shall be binding upon and inure to the sole and
exclusive benefit of the Company, its successors and assigns, the registered
Holder or Holders from time to time of this Warrant and the Warrant Shares. 

 

(d)Survival of Rights and Duties. This Warrant shall terminate and be of no
further force and effect on the earlier of the expiration of the Exercise Period
or the date on which this Warrant has been exercised in full. 

 

(e)Governing Law. This Warrant will be governed by and construed under the laws
of the State of Nevada without regard to conflicts of laws principles that would
require the application of any other law. 

 

(f)Dispute Resolution. Except as otherwise provided herein, in the case of a
dispute as to the determination of the Exercise Price or the arithmetic
calculation of the Warrant Shares, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within two (2) Business
Days of receipt of the Notice of Exercise giving rise to such dispute, as the
case may be, to the Holder. If the Holder and the Company are unable to agree
upon such determination or calculation of the Exercise Price or the Warrant
Shares within three (3) Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days, submit via confirmed email or facsimile (a) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties, absent demonstrable error. 

 

(g)Notices of Record Date. Upon (a) any establishment by the Company of a record
date of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, or right or option to acquire securities of the Company, or any
other right, or (b) any capital reorganization, reclassification,
recapitalization, merger or consolidation of the Company with or into any other
corporation, any transfer of all or substantially all the assets of the Company,
or any voluntary or involuntary dissolution, liquidation or winding up of the
Company, or the sale, in a single transaction, of a majority of the Company’s
voting stock (whether newly issued, or from treasury, or previously issued and
then outstanding, or any combination thereof), the Company shall mail to the
Holder at least ten (10) Business Days, or such longer period as may be required
by law, prior to the record date specified therein, a notice specifying (i) the
date established as the record date for the purpose of such dividend,
distribution, option or right and a description of such dividend, option or
right, (ii) the date on which any such reorganization, reclassification,
transfer, consolidation, merger, dissolution, liquidation or winding up, or sale
is expected to become effective and (iii) the date, if any, fixed as to when the
holders of record of Warrant Shares shall be entitled to exchange their Warrant
Shares for securities or other property deliverable upon such reorganization,
reclassification, transfer, consolation, merger, dissolution, liquidation or
winding up. 

 

(h)Reservation of Shares. Prior to the expiration of the Exercise Period, the
Company shall reserve and keep available out of its authorized but unissued
capital stock for issuance upon the exercise of this Warrant, free from
preemptive rights, such number of Warrant Shares for which this Warrant shall
from time to time be exercisable. The Company will take all such reasonable
action as may be necessary to assure that such Warrant Shares may be issued as
provided herein without violation of any applicable law or regulation. Without
limiting the generality of the foregoing, the Company covenants that it will use
its best efforts to take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable Warrant Shares upon the exercise of this Warrant and use its best
efforts to obtain all such authorizations, exemptions or consents, including but
not limited to consents from the Company’s stockholders or Board of Directors or
any public regulatory body, as may be necessary to enable the Company to perform
its obligations under this Warrant. 

 

(i)No Third Party Rights. This Warrant is not intended, and will not be
construed, to create any rights in any parties other than the Company and the
Holder, and no person or entity may assert any rights as third-party beneficiary
hereunder. 

 

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.

 

AMERICAN BATTERY METALS CORPORATION

 

 

By: ___________________________

Name: Doug Cole

Title: CEO

 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)

 

To American Battery Metals Corporation:

 

The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder,

___________________ Warrant Shares issuable upon exercise of the Warrant and
delivery of:

 

(1)$_________ (in cash as provided for in the foregoing Warrant) and any
applicable taxes payable by the undersigned pursuant to such Warrant; and 

 

(2)__________ Warrant Shares (pursuant to a Cashless Exercise in accordance with
Section 2(b)(ii) of the Warrant) (check here if the undersigned desires to
deliver an unspecified number of shares equal the number sufficient to effect a
Cashless Exercise [___]). 

 

The undersigned requests that certificates for such shares be issued in the name
of:

 

_________________________________________

(Please print name, address and social security or federal

employer identification number (if applicable))

 

_________________________________________

 

_________________________________________

 

If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:

 

_________________________________________

(Please print name, address and social security or federal

employer identification number (if applicable))

 

_________________________________________

 

_________________________________________

 

The undersigned hereby represents and warrants that (i) the undersigned meets
the requirements of at least one of the suitability standards for an “accredited
investor” as that term is defined in Regulation D as promulgated by the United
States Securities and Exchange Commission; (ii) the undersigned is acquiring the
Warrant Shares solely for the undersigned’s account for investment purposes only
and not with a view to or intent of resale or distribution thereof, in whole or
in part, in violation of the Securities Act of 1933, as amended (the “Act”), and
the undersigned has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the Act, without
prejudice, however, to the undersigned’s right at all times to sell or otherwise
dispose of all or any part of the Warrant Shares in compliance with applicable
federal and state securities laws and in compliance with any transfer
restriction to which the applicable Warrant Shares may be subject at any time or
from time to time; and (iii) the undersigned has such knowledge and experience
in financial, tax, and business matters, and, in particular, investments in
securities, so as to enable it to utilize the information made available to it
in connection with the Offering to evaluate the merits and risks of an
investment in the Company and the Warrant Shares and to make an informed
investment decision with respect thereto.

 

Name of Holder (print):    ________________________

(Signature):  ___________________________________

(By:) _________________________________________

(Title:) ________________________________________

Dated:  ________________________________________

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



 

 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:

 

Name of Assignee

Address

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.

 

 

Name of Holder (print):    ________________________

(Signature):  ___________________________________

(By:) _________________________________________

(Title:) ________________________________________

Dated:  ________________________________________

--------------------------------------------------------------------------------

10